DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 12/09/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden as a search of the invention of Group I would also result in a search of the invention of Group II. The Applicant further argues that the Examiner misinterpreted the claims and the amendments made to the claims clarify the article.  This is not found persuasive because the Inventions of Group I and II are related as product and process of making, wherein the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). As previously stated in the restriction requirement, one other materially different method by which the product can be made is by a process such as the process involving a step of mixing the liquid medium, semi-transparent magnetic pigment and dielectric material together and coating the mixture via roller onto the surface of the article substrate. Group II does not recite or require such method steps, nor do the method claims require that the coating composition . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both black card in Figure 8 (see [0058]) and white card in Figure 9 (see [0059]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Regarding Figure 14, reference numbers “14A” and “18” are not shown (see [ 0065]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show transparent window 38 in Figures 11-13 as described in the specification (see paragraph [0061-0064]). Additionally, Figures 12 and 13 show the first composition 14A and the second composition 14B to be on the same side of the substrate, however, the specification (see [0061-0064]) and claims (see claim 5).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the 

Specification
The disclosure is objected to because of the following informalities: 
In the third to last line of paragraph [0057], the sentence reads “FIG. 7A illustrates two images.” However, FIG. 7B illustrates two images and FIG. 7A only illustrates one image. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 7, 8, 9, 12, 13, 15, 16 and by dependency claims 3, 4, 10, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, independent claim 1 recites that “the composition includes a liquid medium”, however, claim 2 recites a process limitation whereby “the semi-transparent magnetic pigment is aligned along magnetic field lines before the liquid medium is hardened by curing”. It is not clear what state the composition is in with respect to claim 1 and claim 2, and whether the composition is in liquid form in claim 1 and cured in claim 2. The limitations of claim 2 are directed to a process of using the composition on the article of claim 1, therefore, it is not clear that claim 2 is reciting a structural feature of the claimed article. 
Regarding claims 5 and 6, the limitation reciting “and further comprising a second composition on a second side of the substrate opposite the first side” is indefinite as it is unclear if the claimed second composition is the same as the first composition recited by claim 1 in that it is comprised of a liquid medium, semi-
Regarding claims 7, 8 and 9, claim 7 recites that “the dielectric material of the semi-transparent layer can be present in multiple layers”, however the use of the phrase “can be” renders the claim indefinite. By using the phrase “can be”, it is not clear if the limitation is to convey that the feature is optional, and therefore not required for the structure of the claim. Claims 8 and 9 further limit the embodiment wherein the dielectric material is present in multiple layers, but again, due to the use of the phrase “can be”, these feature appear to not be required. 
Regarding claims 12, 13, 15 and 16, the limitation reciting “wherein the article also includes a third composition including a liquid medium and a magnetizable color-shifting opaque pigment” in claim 12 is indefinite, as claim 1, from which it depends, does not recite or require a first composition or a second composition. Dependent claim 5 is the first time a first composition and a second composition are recited; therefore, it is not clear if claim 12 was meant to depend from claim 5. 
As claim 12 does not depend from claim 5, the claimed “third composition” will be treated as an additional composition to the first composition, such that there are two different compositions being claimed. 
Claims 13, 15 and 16 all depend from claim 12 and recite a “third composition”, therefore these claims are also rejected for the reasons stated above with respect to claim 12. 
Regarding claims 12, 13, 15 and 16, the limitation in claim 12 reciting “the article also includes a third composition including a liquid medium and a magnetizable color-shifting opaque pigment” is indefinite due to the composition being said to be in a “liquid medium”. Independent claim 1, from which claim 12 depends, requires that the first composition is also in a liquid medium, therefore, both of these composition are claimed as being in liquid form. It is not clear how the structure required by claims 13, 15 and 16 is able to be achieved. Specifically, it is not clear how these two composition in liquid form are able to be applied on top of one another and remain two separate compositions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 2, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 6,759,097; cited on IDS). 
Regarding claim 1, Phillips et al. teaches coated article, such as a security device, comprising a substrate (22) having a first side and a second side, a magnetizable printed image layer (24) comprising a magnetic image (28) formed on a first surface of the substrate, and a magnetizable pigment coating (26; composition) formed on the magnetizable printed image layer (24) (Figure 1, col. 1 Ln. 14-30, col. 7 Ln.15-col. 8 Ln. 50, col. 9 Ln. 1-col. 13 Ln. 46, col. 18 Ln. 27-60).  
The magnetizable pigment coating (26; composition) includes a plurality of magnetizable flakes (semi-transparent magnetic pigment) in a suitable pigment vehicle (liquid medium), wherein the magnetizable flakes (semi-transparent magnetic pigment) are comprised of a layer structure as shown in Figure 3 of a magnetic layer (semi-transparent, metallic magnetic material) coated on either side with a dielectric layer and an absorber layer (col. 9 Ln. 30-col. 13 Ln. 59). The magnetic layer (semi-transparent, metallic magnetic material) of the magnetizable flakes (semi-transparent magnetic pigment) can be formed of any magnetic material such as nickel, cobalt, iron, gadolinium, terbium, dysprosium, erbium; and alloys such as Fe/Si, Fe/Ni, FeCo, Fe/Ni/Mo; hard magnetic materials such as SmCo5, NdCo5, SmCo17, Nd2Fe14B, Sr6Fe2O3, TbFe2, Al-Ni-Co; spinal ferrites such as Fe3O4, NiFe2O4, MnFe2O4, CoFe2O4; garnets such as YIG, GdIG; or soft magnetic materials (col. 9 Ln. 55-col. 10 Ln. 58). The reference does not expressly teach that the materials used for the magnetic layer of the magnetizable flakes (semi-transparent magnetic pigment) are semi-transparent, however, the materials disclosed by Phillips et al. used for the magnetic layer of the 
The limitation reciting “used as a light interference cavity” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process.  Phillips et al. teaches a magnetizable pigment coating (26; composition) as described above, comprising the claimed structure of the instant application, and therefore would be capable of performing in the manner claimed. 
Regarding claim 2, the limitation “wherein the semi-transparent magnetic pigment is aligned along magnetic field lines before the liquid medium is hardened by curing” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Phillips et al. discloses that the magnetic printed image is magnetized prior to the application of the magnetizable pigment coating (26; composition), wherein the magnetic field produced by the magnetized magnetic printed image alters the orientation of the magnetizable flakes (semi-transparent magnetic pigment)in the magnetizable pigment coating (26; composition), after which the magnetizable pigment coating (26; composition) is 
Regarding claims 7 and 8, Phillips et al. teaches all the limitations of claim 1 above, and further teaches that the dielectric layers can be formed of multiple layers as shown in Figure 3 wherein a dielectric layer is formed on both the upper and lower surfaces of the magnetic layer, an absorber layer is formed on the opposing surface of the dielectric layers (col. 11 Ln. 10-col. 13 Ln. 59). 
Regarding claim 9, Phillips et al. teaches all the limitations of claim 7 above, and further teaches that the dielectric layers themselves can be comprised of an optical stack, alternating layers of high refractive index and low refractive index layers (col. 11 Ln. 10-col. 13 Ln. 5). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 6,759,097, cited on IDS).
Regarding claim 10, Phillips et al. does not expressly teach that the magnetizable flakes (semi-transparent magnetic pigment) exhibit a first color in reflection and a second color in transmission, however, the reference does recite the same materials used in the magnetic layer (semi-transparent, metallic magnetic material) and the dielectric layer of the magnetizable flakes (semi-transparent magnetic pigment) as disclosed by the instant specification in paragraphs [0030-0035, 0039] (see Phillips et al. col. 9 Ln. 55-col. 13 Ln. 5). 
The instant application also discloses that the semi-transparent magnetic pigment can have a structure as follows: (metal material/dielectric material)n/semi-transparent metallic magnetic material/ (dielectric material/metal material)n, where n is an integer greater than or equal to 1. Such a structure is illustrated by Figure 3 of Phillips et al., wherein the absorber is said to be a metallic material such as chromium aluminum, nickel, palladium, platinum, cobalt, tin (see col. 13 Ln. 5-20) which has also disclosed by the instant application as material used for the metal layer (see [0042] of pg-pub). Additionally, Phillips et al. teaches similar material used for the dielectric layers 
As Phillips et al. teaches a similar layer structure for the magnetizable flakes (semi-transparent magnetic pigment) and similar materials used for each layer as the instant application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to choose materials and thicknesses of the materials to achieve the desired color effects, such as those required by claim 10 of the instant application. 

Claims 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 6,759,097, cited on IDS) in view of Holmes (US 2015/0352887).
Regarding claims 3, 4 and 14, Phillips et al. teaches all the limitations of claim 1 above, and while the reference teaches that the substrate can be paper or polyethylene terephthalate (polymer or paper substrate) (col. 7 Ln. 29-35), the reference does not expressly recite that the substrate is opaque as required by claim 3 or that it has a transparent window as required by claim 4, or that the magnetizable pigment coating (26; composition) is on the transparent window as required by claim 14. 
Holmes teaches a security element comprising a substrate (54) such as paper or other opaque material, wherein a window region (51) is formed as an aperture through 
As both Phillips et al. and Holmes et al. teach security devices, it would have been obvious to one of ordinary skill in the art that the paper layer taught by Phillips et al. could be opaque as disclosed by Holmes et al. as described above. Furthermore, it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper substrate taught by Phillips et al. to include a window as taught by Holmes, such that a security element or device could be visible from both sides of the substrate at the same location. 

Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 6,759,097, cited on IDS) in view of Degott et al. (US 2012/0205905, cited on IDS).
Regarding claim 5, Phillips et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that a magnetizable pigment coating (26; first composition) is present on a first side of the substrate and a second composition is present on a second side of the substrate. 
Degott et al. teaches a security element for counterfeit protection of a document, wherein a substrate comprising first and second coatings comprising oriented pigments are applied to a plurality of zones on a substrate, such that the first and second coatings can be applied side by side, one on top of the other or on opposing sides of the substrate (Figure 4a-d; [0010-27, 0032-40,0050-57, 0076]). The pigment particles in the 
As both Phillips et al. and Degott et al. teach security elements having a coating with magnetic pigments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security device taught by Phillip et al. to have a magnetizable pigment coating (26; first composition) on either side of the substrate as taught by Degott et al. to create interesting effects and further enhance the anticounterfeiting properties of the security device. 
Regarding claim 6, Phillips et al. in view of Degott et al. teach all the limitations of claim 5 above, and Phillips et al. further teaches that the dielectric layers can each be composed of the same of different materials, have the same or different optical or physical thicknesses for each layer to exhibit different colors (col. 12 Ln. 59-col. 13 Ln. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the dielectric layer of the magnetizable flakes (semi-transparent magnetic pigment) in the magnetizable pigment coatings (26) present on either side of the substrate in the security device taught by Phillips et al. in view of Degott et al. to comprise different dielectric layer material, 
Regarding claim 11, Phillips et al. in view of Degott et al. teach all the limitations of claim 6 above. Phillips et al. does not expressly teach that the first magnetizable flakes (semi-transparent magnetic pigment) exhibit a first color in reflection and a second color in transmission and the second magnetizable flakes (semi-transparent magnetic pigment) exhibit a third color in reflection and a fourth color in transmission, however, the reference does recite the same materials used in the magnetic layer (semi-transparent, metallic magnetic material) and the dielectric layer of the magnetizable flakes (semi-transparent magnetic pigment) as disclosed by the instant specification in paragraphs [0030-0035, 0039] (see Phillips et al. col. 9 Ln. 55-col. 13 Ln. 5). 
The instant application also discloses that the semi-transparent magnetic pigment can have a structure as follows: (metal material/dielectric material)n/semi-transparent metallic magnetic material/ (dielectric material/metal material)n, where n is an integer greater than or equal to 1. Such a structure is illustrated by Figure 3 of Phillips et al., wherein the absorber is said to be a metallic material such as chromium aluminum, nickel, palladium, platinum, cobalt, tin (see col. 13 Ln. 5-20) which are also disclosed by the instant application as material used for the metal layer (see [0042] of pg-pub). Additionally, Phillips et al. teaches similar material used for the dielectric layers (see col. 11 Ln. 59-col. 12 Ln. 20) as the instant application in paragraph [0032-0034] of the pg-pub. Phillips et al. further teaches that the dielectric layers can each be composed of the same of different materials, have the same or different optical or 
As Phillips et al. teaches a similar layer structure for the magnetizable flakes (semi-transparent magnetic pigment) and similar materials used for each layer as the instant application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to choose materials and thicknesses of the materials to achieve the desired color effects, including different materials for the different coatings, further enhancing the anticounterfeiting properties of the security document taught by Phillips et al. in view of Degott et al. 
Regarding claim 12, Phillips et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the security device comprises an additional composition (third composition) comprising liquid medium and a magnetizable color shifting opaque pigment. 
Degott et al. teaches a security element for counterfeit protection of a document, wherein a substrate comprising first and second coatings comprising oriented pigments are applied to a plurality of zones on a substrate, such that the first and second coatings can be applied side by side, one on top of the other or on opposing sides of the substrate (Figure 4a-d; [0010-27, 0032-40,0050-57, 0076]). The pigment particles in the coating are preferably magnetic, and after the pigments are oriented as desired, the coatings are cured, thereby freezing the orientation and positions of the pigments within the transparent binder containing them ([0032-0038]). Degott et al. teaches that in the case of a transparent substrate, interesting complementary effects can be achieved by 
As both Phillips et al. and Degott et al. teach security elements having a coating with magnetic pigments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security device taught by Phillip et al. to have a multiple zones of the substrate coating with magnetizable pigment coating (26; first composition, second composition) thereon on as taught by Degott et al. to create interesting effects and further enhance the anticounterfeiting properties of the security device. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 6,759,097, cited on IDS) in view of Degott et al. (US 2012/0205905, cited on IDS) and further in view of Holmes (US 2015/0352887).
Regarding claims 15 and 16, Phillips et al. in view of Degott et al. teach all the limitations of claim 13 above. As stated above, Degott et al. further teaches that interesting and complementary effects for the security document can be achieved by having the first and second coatings be applied side by side, on top of one another or on opposite sides of the substrate, especially when the substrate is transparent (Figure 4a-d; [0010-27, 0032-40,0050-57, 0076]). 
The references do not expressly teach that the substrate comprises a transparent window, wherein the coatings are applied thereon. 
Holmes teaches a security element comprising a substrate (54) such as paper or other opaque material, wherein a window region (51) is formed as an aperture through 
As Phillips et al., Degott et al. and Holmes et al. all teach security devices, and Degott et al. teaches interesting effects that can be achieved when the substrate is transparent, it would have been obvious to one of ordinary skill in the art to modify the paper substrate taught by Phillips et al. to include a window as taught by Holmes, such that a security element or device could be visible from both sides of the substrate at the same location. Furthermore, it would have been obvious to one of ordinary skill in the art to apply the multiple magnetizable pigment coating (26; first composition, second composition) of Phillips et al. such that they are oriented one on top of the other as taught by Degott et al. in the window area as taught by Holmes et al. to create interesting effects that further enhance the anticounterfeiting properties of the security device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785